Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

JIB Enterprises, LLC,
d/b/a Drug Plus Pharmacy,

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-862
Decision No. CR3010

Date: November 26, 2013

DECISION

The National Supplier Clearinghouse (NSC), an administrative contractor for the Centers
for Medicare & Medicaid Services (CMS), revoked the Medicare enrollment and billing
privileges of JIB Enterprises, LLC, doing business as Drug Plus Pharmacy (Petitioner).
A February 19, 2013 on-site inspection found that Petitioner was not operational at the
location on file with NSC. A reconsidered determination upheld the revocation of
Petitioner’s enrollment and billing privileges. Petitioner requested a hearing before an
administrative law judge asserting that it remained operational at a new location and sent
notice to NSC and CMS of its change in location prior to the February 19, 2013 on-site
inspection. CMS now moves for summary judgment, which Petitioner opposes.

For the reasons set forth below, I find that summary judgment is not appropriate because
there is a genuine dispute of material fact in this case. Upon evaluating and weighing the
evidence, however, I find that Petitioner has not shown that it timely notified NSC of its
change in practice location prior to the February 19, 2013 on-site inspection. Therefore,
NSC (on behalf of CMS) was authorized by regulation to revoke Petitioner’s Medicare
enrollment and billing privileges because Petitioner was not operational at the location on
file with NSC and CMS.
I. Case Background & Procedural History

Petitioner is a licensed pharmacy and supplier of durable medical equipment, prosthetics,
orthotics, and supplies (DMEPOS) that participated in the Medicare program. There is
no dispute that until approximately November 1, 2012, Petitioner was located at 2451
West Horizon Ridge Parkway, Suite 110 in Henderson, Nevada (the 2451 West Horizon
location). There is also no dispute now that on or around November 1, 2012, Petitioner
moved to 1590 West Horizon Ridge Parkway, Suite 130 also in Henderson, Nevada (the
1590 West Horizon location). A central factual dispute in this case is whether Petitioner
timely notified NSC of that change.

On February 19, 2013, an inspector with NSC’s Supplier Audit and Compliance Unit
attempted to conduct an on-site inspection of Petitioner at the 2451 West Horizon
location. CMS Exhibit (Ex.) 1, at 2. The NSC site inspector went to that location
because, according to her report, it was the location on file with NSC at the time. CMS
Ex. 1, at 2. The site inspector found that Petitioner was no longer at the 2451 West
Horizon location. CMS Ex. 1, at 3. NSC subsequently notified Petitioner by letter dated
March 1, 2013, that it was revoking Petitioner’s Medicare billing privileges effective
February 19, 2013, because Petitioner was not operational to furnish Medicare-covered
items and services and therefore did not comply with 42 C.F.R. §§ 424.57(c)(7) and
424.535(a)(5)(ii). CMS Ex. 2, at 1. NSC also imposed a two-year bar on Petitioner’s
reenrollment in the Medicare program. CMS Ex. 2, at 2.

Petitioner requested reconsideration explaining that it had relocated in November 2012
and posted a sign to that effect on its door. CMS Ex. 3, at 1. Its reconsideration request
did not claim that Petitioner had previously attempted to notify NSC of its change in
practice location. With the reconsideration request, Petitioner submitted evidence
showing that its surety bond and state operating license reflected the new 1590 West
Horizon location. CMS Ex. 3, at 2-4.

On April 23, 2013, NSC issued a reconsidered determination that upheld the revocation
of Petitioner’s Medicare billing privileges. CMS Ex. 5. The hearing officer stated that
the 2451 West Horizon location was the location on file with NSC at the time of the
inspection and that, “after examining the information on file with NSC, there is no
indication that [Petitioner] completed or submitted a change of information CMS 855S
application for the change of location.” CMS Ex. 5, at 2. The hearing officer concluded
that Petitioner was not in compliance with 42 C.F.R. §§ 424.57(c)(7) because “the site
inspector could not access [Petitioner’s] facility to verify compliance with the supplier
standards because the facility location on file with the NSC was non-operational.” CMS
Ex. 5, at 3.
Petitioner then filed its request for hearing (RFH) before an administrative law judge,
stating for the first time that it had mailed a CMS-855S form to NSC before moving
locations, “but it seems as if it had never made it to the destination and had not been
returned back to [Petitioner].”” RFH at 1. Petitioner asserted that it remained in
compliance with Supplier Standard 7, at 42 C.F.R. § 424.57(c)(7), requiring a physical
facility at an appropriate site. RFH at 1. On June 14, 2013, I issued an
Acknowledgement and Prehearing Order (June 14, 2013 Order) directing the parties on
ow to develop this case for a hearing, if necessary, and decision. CMS filed a
prehearing brief that included a motion for summary judgment (CMS Br.) along with five
proposed exhibits (CMS Exs. 1-5). CMS included the written direct testimony of the
surveyor as one of its proposed exhibits. CMS Ex. 1. Petitioner filed a responsive
prehearing brief including an opposition to summary judgment (P. Br.) and nine proposed
exhibits (P. Exs. 1-9). Petitioner included the written direct testimony of three
individuals as three separate proposed exhibits. P. Exs. 5-7. Petitioner also included
photographs of its new location. P. Exs. 8-9. Petitioner did not object to the admission
of CMS’s proposed exhibits, nor request to cross-examine CMS’s proposed witness.
CMS did not object to the admission of Petitioner’s proposed exhibits, nor request to
cross-examine Petitioner’s proposed witnesses.

In the absence of objections, I admit CMS Exhibits 1-5 and Petitioner Exhibits 1-9 into
the record. Neither party requested an opportunity to cross-examine witnesses, so there is
no need for me to convene a hearing. See June 14, 2013 Order at 6, § 10.
II. Analysis

a. Issues
This case presents the following issues:

1. Whether summary judgment is appropriate;

2. Whether Petitioner was “operational” at the time and location of the on-site
inspection;

3. Whether Petitioner timely notified NSC when it changed its location on or
around November 1, 2012; and

4. Whether NSC, acting on behalf of CMS, was authorized to revoke Petitioner’s
Medicare enrollment and billing privileges.
b. Findings of Fact & Conclusions of Law

I. Summary judgment is not appropriate because there is a genuine
dispute of material fact.

CMS has moved for summary judgment, which Petitioner opposes. CMS argues that it is
undisputed that NSC’s on-site investigator found Petitioner non-operational on February
19, 2013, and that the regulations authorize it to revoke Petitioner’s Medicare billing
privileges. Petitioner asserts that it was operational at its new location and had timely
notified NSC of its change in location. Petitioner provides three affidavits to support that
assertion. P. Exs. 4-6.

Summary judgment is appropriate if there is no genuine dispute of material fact and the
moving party is entitled to judgment as a matter of law. Senior Rehab. & Skilled Nursing
Ctr., DAB No. 2300, at 3 (2010) (citations omitted). The party moving for summary
judgment must first show that there is no dispute of material fact and that it is entitled to
judgment as a matter of law. Jd. “To defeat an adequately supported summary judgment
motion, the non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if proven,
would affect the outcome of the case under governing law... .” Jd. An administrative
law judge must view the evidence in a light most favorable to the non-moving party and
draw all reasonable inferences in that party’s favor. Jd. When considering summary
judgment, an administrative law judge must not assess credibility or weigh conflicting
evidence. Holy Cross Village at Notre Dame, Inc., DAB No. 2291, at 5 (2009).

NSC conducts an on-site review of a supplier of DMEPOS to determine, among other
things, whether a supplier is operational at a physical facility on an appropriate site. 42
C.F.R. §§ 424.57(c)(8), 424.535(a)(5). The on-site inspection must necessarily be at the
location on file with NSC. See 42 C.F.R. § 424.517(a) (stating that one goal of the on-
site review is to “verify that the enrollment information submitted to CMS or its agents is
accurate ...”). To ensure the accuracy of enrollment information, the regulations require
that suppliers of DMEPOS must notify NSC of any changes in its location within 30 days
in large part to ensure that NSC inspects the correct location. See 42 C.F.R.
§ 424.57(c)(2). Thus, the address on file with NSC, and whether NSC should have
known of a new one, is material to the outcome of this case.

Prior to November 1, 2012, Petitioner’s address was the 2451 West Horizon location.
Petitioner claims that it moved on or around November 1, 2012, and notified NSC to that
effect by mailing a CMS-855S form. Three affidavits support that claim. If true, and
presuming that the form was properly completed, then NSC should have known of
Petitioner’s new location and should have sent its inspector to Petitioner’s new location
in February 2013 rather than the 2451 West Horizon location. NSC, therefore, would not
have a basis for revoking Petitioner’s enrollment based on the February 2013 attempted

inspection because it would have been at the wrong location. Accepting Petitioner’s
claim as true — i.e., that it sent timely notice of its change of address to NSC — and
drawing all reasonable inferences in favor of Petitioner — i.e., that NSC actually received
Petitioner’s correctly completed CMS-855S and should have known of Petitioner’s new
location — it is clear that there are material facts in dispute and CMS is not entitled to
judgment in its favor. Summary judgment is therefore not appropriate to resolve this
case.

The remainder of this decision is based on an evaluation the evidence in the record,
including assessments of the appropriate weight accorded to that evidence.

2. Petitioner was not operational at the 2451 West Horizon location on
February 19, 2013.

As part of the enrollment process, a prospective supplier must state its location on its
enrollment application. See 42 C.F.R. § 424.510(a). Once enrolled, a DMEPOS supplier
must report within 30 days any changes in its enrollment information. See 42 C.F.R.

§§ 424.57(c)(2), 424.516(c). CMS may perform periodic revalidations and on-site
reviews to verify the enrollment information submitted to CMS, determine the supplier’s
compliance with Medicare enrollment requirements, and determine whether the supplier
is operational. 42 C.F.R. §§ 424.510(d)(8), 424.515(c), 424.517(a). The regulations
define “operational” as:

The provider or supplier has a qualified physical practice location, is open
to the public for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly staffed,
equipped, and stocked (as applicable, based on the type of facility or
organization, provider or supplier specialty, or the services or items being
rendered), to furnish these items or services.

42 C.F.R. § 424.502.

On February 19, 2013, at 1:47 p.m., the NSC site inspector found that Petitioner was not
operational at the 2451 West Horizon location. CMS Ex. |, at 2 ]3. The store was
vacant with the door padlocked. CMS Ex. 1, at 24. There were no signs on the front
door. CMS Ex. 1, at 12. An individual at a neighboring business told the inspector that
the prior occupants of the 2451 West Horizon location had moved out about two months
before. CMS Ex. 1, at 2 4 4.

While Petitioner asserts that it was “operational” on February 19, 2013, at the 1590 West
Horizon location, it does not dispute that it was no longer open at the 2451 West Horizon
location at the time of the attempted inspection. Indeed, the 2451 West Horizon location
was not staffed, equipped, or stocked to furnish Medicare-covered items or services. See
CMS Ex. 1. Nor was the location open to the public to provide health care related
services. Accordingly, Petitioner was not operational at the 2451 West Horizon location
on February 19, 2013, when NSC attempted an on-site inspection.

3. Petitioner has not met its burden of showing by a preponderance of
the evidence that it notified NSC of its change in location prior to the
February 19, 2013 on-site inspection.

CMS has presented evidence that the address for Petitioner on file with NSC was the
2451 West Horizon location. NSC sent a site inspector to that location and later mailed
its initial and reconsidered determinations to that location. CMS Ex. 1, at 5; CMS Exs. 2,
5. See El Jardin Pharmacy, Inc., DAB No. 2438, at 6 (2012) (finding that unrebutted
evidence which showed CMS sent an inspector to a certain location and a revocation
notice to the same location was substantial evidence to show that location was the one on
file with CMS). Moreover, Petitioner does not dispute that it was at the 2451 West
Horizon location prior to November 2012.

Petitioner claims as an affirmative defense that it moved locations around November 1,
2012, and that it mailed a CMS-855S form to NSC notifying it of the change. P. Br. at
13. In cases subject to 42 C.F.R. Part 498, the Board has found that CMS must establish
a prima facie showing of a regulatory violation and the regulated entity then bears the
burden of showing by a preponderance of the evidence that it was compliant with the
Social Security Act or regulations, or that it had an affirmative defense. Evergreene
Nursing Care Ctr., DAB No. 2069, at 7-8 (2007); Batavia Nursing & Convalescent Inn,
DAB No. 1911 (2004); Batavia Nursing & Convalescent Ctr., DAB No. 1904 (2004),
aff'd, 129 Fed. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800 (2001); Cross
Creek Health Care Ctr., DAB No. 1665 (1998). Petitioner has offered three affidavits,
two from pharmacy employees, and one from a consultant that helped Petitioner
complete the CMS-855S form. The crux of all the affidavits is the same: Petitioner
completed a CMS-855S form on November 1, 2012 to notify NSC of the change of
address, and one of Petitioner’s employees mailed that form by first-class mail to NSC on
or around November 1, 2012.' See P. Ex. 5, at 2; P. Ex. 6, at 2; P. Ex. 7, at 2.

These affidavits alone, however, fall short of establishing the essential facts they assert.
No other evidence supports the claims made in the affidavits. For example, Petitioner did

' Petitioner also claims that it “resent” the CMS-855S on May 29, 2013, in response to
NSC’s revocation notice. P. Br. at 3. Whether Petitioner sent the CMS-855S form in
May 2013 is not relevant here. The focus of this case is on Petitioner’s operational status
at the time of the attempted on-site inspection and subsequent revocation. See E & I
Med. Supply Servs., Inc., DAB No. 2363, at 5 n.6 (2011).
not file a copy of the CMS-855S that it claims to have sent on November 1, 2012.”
Normal business practices — and, more simply, due diligence — suggest that Petitioner
should have retained a copy of the form it sent, especially one of such importance. Yet
that form is not in the record. Petitioner also did not file a copy of any postal receipt,
certified mail or otherwise, that supported the claims made in the affidavits. Indeed,
there is no requirement that a CMS-855S be sent by certified mail, but, as this case
demonstrates, it may clarify later discrepancies if they arise.

Also, two of the three affidavits here are from employees with a continuing financial
interest in the overall success of Petitioner and, thus, in the outcome of the case. One
affiant, the pharmacy manager, states that a pharmacy technician mailed the completed
CMS-855S, but she does not assert how she knows that fact to be true. See P. Ex. 7, at 2
(“[A] pharmacy tech with [Petitioner] put the packet in the mail for me... .”). The
pharmacy technician states that she mailed the CMS-885S “through the United States
Postal [S]ervice” but does not say whether she paid for shipping, used certified mail, or
obtained any record of mailing it. P. Ex. 5, at 2. The pharmacy technician does not
explain how, absent a receipt or documentation, she remembered mailing a specific form
on a specific date that was nearly 10 months prior to her making that recollection.
Another affiant, the consultant, makes no mention of mailing the CMS-885S form, just
that he helped prepare it on November 1, 2012. P. Ex. 6. Notably, the first mention of
Petitioner’s alleged November 1, 2012 CMS-855S form came after NSC issued a
reconsidered determination that upheld the revocation in part because Petitioner ha:
failed to file that form. See CMS Ex. 5, at 2 (“[T]here is no indication that [Petitioner]
completed or submitted a change of information CMS 8558 application for the change of
location.”). The timing of Petitioner’s claim certainly calls into question the overal
veracity of the assertions in the affidavits. Ultimately, aside from the three affidavits,
two of which have a significant potential for bias, the third of which does not make any
assertion about whether the CMS-855S was mailed or not, and all of which were
submitted only after NSC indicated that a CMS-855S had not been filed, there is not
enough record support that Petitioner actually mailed a CMS-855S to NSC on or around
November 1, 2012. Without additional corroboration in the record, I do not find the three
affidavits worthy of significant weight, and they are not sufficient to show by a
preponderance of the evidence that Petitioner mailed the CMS-855S when it claims to
have done so. See Vanguard Vein & Vascular, et al., DAB No. 2523, at 5 (2013)
(rejecting assertions in affidavit that the administrative law judge and Board considered
were “speculative and unsupported”).

> It is unlikely that Petitioner believed that it could not present a copy of the CMS-855S
form as a proposed exhibit in this proceeding because it offered new evidence and argued
at length in its brief for the acceptance of that new evidence into the record. P. Br. at 8-
12; see 42 C.F.R. § 498.56(e) (restricting the admission of evidence not presented to
CMS or its contractor at the reconsideration level of appeal absent a showing of good
cause to admit the new evidence).
Even if I were to accept that Petitioner mailed a CMS-855S form on November 1, 2012,
there would not be sufficient evidence to determine whether that CMS-855S form would
have been effective in changing Petitioner’s address in NSC’s file. There is no way to
ensure Petitioner correctly and accurately completed the form it allegedly sent to NSC.
For example, the CMS-855S may have been missing required information, may have not
accurately stated other information, and may not have been properly signed under the
attestation language. Thus, it is simply not enough to assert that the form was mailed and
assume that it was correctly done.

4. NSC was authorized to revoke Petitioner’s Medicare billing privileges
effective February 19, 2013.

CMS may revoke a supplier’s Medicare billing privileges and any corresponding
provider agreement if:

CMS determines, upon on-site review, that the provider or supplier is no
longer operational to furnish Medicare covered items or services .... Upon
on-site review, CMS determines that —

* * *

(ii) A Medicare Part B supplier is no longer operational to furnish
Medicare covered items or services, or the supplier has failed to
satisfy any of all of the enrollment requirements, or has failed to
furnish Medicare covered items or services as required by the statute
or regulations.

42 CFR. § 424.535(a)(5)(ii)?

> NSC cited 42 C.F.R. § 424.57(d), redesignated to section 424.57(e), as a separate
authority to revoke Petitioner’s Medicare billing privileges. CMS Ex. 2, at 1. But it is
apparent that NSC must have relied solely on 42 C.F.R. § 424.535(a)(5) in revoking
Petitioner’s billing privileges, because it did so retroactive to the date of the on-site
inspection. CMS Ex. 2, at 1. The regulation at 42 C.F.R. § 424.57(e) does not permit
retroactive revocation; a revocation done pursuant to that section is effective 15 days
after the notice is sent. 42 C.F.R. § 424.57(e). The regulation at 42 C.F.R. § 424.535
permits retroactive revocation under paragraph (g). Therefore, because NSC revoked
Petitioner’s billing privileges retroactively, it must have done so pursuant to the
independent revocation authority at section 424.535. See Neb Group of Arizona, LLC,
DAB CR2970, at 11 (2013) (finding that retroactive revocation had to be authorized by
section 424.535, not section 424.57).
As explained, Petitioner was not “operational” at the location on file with NSC and CMS.
The location was vacant, and Petitioner was unable to furnish Medicare covered items or
services. See 42 C.F.R. § 424.502; CMS Ex. 1. Although Petitioner may have been
“operational” at its new location, as noted above, an on-site inspection takes place at the
location on-file with CMS to ensure the accuracy of the supplier’s information and status.
42 C.F.R. § 424.517(a). Clearly, Petitioner’s information was not accurate. Therefore,
NSC, acting for CMS, was authorized to revoke Petitioner’s Medicare billing privileges.

The effective date of a revocation pursuant to 42 C.F.R. § 424.535 is 30 days after the
revocation notice is sent, unless certain exceptions apply. 42 C.F.R. § 424.535(g). One
exception is if “the practice location is determined by CMS or its contractor not to be
operational.” Jd. In such cases, the revocation is effective “the date that CMS or its
contractor determined that the provider or supplier was no longer operational.” Jd. Here,
NSC revoked Petitioner’s billing privileges effective February 19, 2013, the date that the
on-site inspection determined Petitioner was not operational at the 2451 West Horizon
location. The regulation authorizes retroactive revocation to February 19, 2013.

III. Conclusion

For the foregoing reasons, I find that Petitioner was not operational at the location on file
with NSC at the time of the February 19, 2013 attempted on-site inspection and that
NSC, on behalf of CMS, was authorized to revoke Petitioner’s Medicare billing
privileges effective February 19, 2013. Petitioner did not come forward with sufficient
evidence to prove its affirmative defense that it was operational at a different location and
had notified NSC of that new location. Therefore, I affirm the reconsidered
determination that revoked Petitioner’s billing privileges, and Petitioner will not be
eligible to reenroll for two years.

/s/
Joseph Grow
Administrative Law Judge

